Order Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about October 2, 2003, which denied defendant’s motion in its first third-party action to vacate a stipulation of discontinuance, unanimously affirmed, with costs.
The authenticity of the lease submitted herein was not supported by competent evidence in the face of third-party defendant A. J. Recycling’s president’s sworn denial of its validity, and the submission of another executed lease between appellant and another entity owned by the president for a time period overlapping that of the purported lease. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.